                 Case 1:19-cv-08324-DLC Document 1-24 Filed 09/06/19 Page 1 of 2


  From:    Hutcheson, Kelly Kelly.Hutcheson@wmchealth.org
Subject:   RE: impact of bariatric surgery on the course of diabetic retinopathy.
   Date:   May 7, 2018 at 2:15 PM
     To:   Amro Ali amro.ali9@icloud.com


       Dear Dr. Ali,

       Would you be willing to give a lecture to our residents on Ocular Immunology over the summer?
       We would value your contribution.

       Thank you,

       Dr. Hutcheson

       Kelly A. Hutcheson, MD, MBA, FAAO
       Director of Ophthalmology, Westchester Health Network
       Chairman, Department of Ophthalmology
       New York Medical College

       From: Amro Ali [mailto:amro.ali9@icloud.com]
       Sent: Thursday, April 26, 2018 4:56 PM
       To: RJ2526@aol.com
       Cc: Hutcheson, Kelly; Sansar Sharma; Wandel, Tad
       Subject: impact of bariatric surgery on the course of diabetic retinopathy.

       Dear Dr. Josephberg,
       My name is Amro Ali and I working in Dr. Sharma’s lab. We are proposing two studies regarding the
       impact of bariatric surgery on the course of diabetic retinopathy. Dr. Hutcheson advised us to contact you
       for your guidance and support in this work.
            1.   Retrospective study: L-12,047 Approved by NYMC and Pending by WMC:
                Progression of Diabetic Retinopathy after bariatric surgery. In this retrospective, we will collect
                data from medical records and we will look at changes in the body mass index, lipid profile on
                their eye examination, from their medical records. (SEE Attachment)
            2.   Prospective study: L-11,998 Pending by NYMC:
                Impact of Bariatric surgery on the course of Diabetic Retinopathy.” Pilot Study." In this
                prospective study, we will recruit patients before bariatric surgery and will follow up with them
                along the course of the study with multiple time points with eye examination and collection of
                blood samples. (I will send you the protocol soon for this study)

                   We have a deadline and we have to submit the retrospective study, L-12,047 to WMC IRB
                   committee on April,30. We will be delighted to add you as co-investigator if you are ok with
                   that.
                   We are looking for your feedback and comments regarding this protocol.

                   My CV is attached.

       Amro Ali.MD
       Cell: 347-623-5406


           Attention WMCHealth users: Do not open attachments or click on links contained in emails from unexpected
                                               sources or unknown senders.
Case 1:19-cv-08324-DLC Document 1-24 Filed 09/06/19 Page 2 of 2
